Citation Nr: 1025339	
Decision Date: 07/07/10    Archive Date: 07/19/10	

DOCKET NO.  06-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the left 
hip. 

2.  Entitlement to service connection for arthritis of the left 
knee. 

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a chronic back disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the VARO in St. 
Louis, Missouri, that denied entitlement to the benefits sought.

The case was previously before the Board in August 2008 at which 
time it was remanded for procedural and substantive purposes.  
The requested actions have been accomplished and the case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates 
against a finding that the Veteran has a left hip disability, to 
include arthritis, related to his active service or to any 
incident thereof.

2.  Current left knee problems are related to the Veteran's 
military service.

3.  By rating decisions dated in July 2002 and February 2003, 
service connection for a chronic back disability, to include 
arthritis, was denied by the RO.

4.  Received in November 2005 was the Veteran's current reopened 
claim with regard to service connection for a low back 
disability.

5.  Evidence received since the February 2003 rating decision is 
cumulative of previously considered evidence, does not relate to 
an unestablished fact necessary to substantiate a claim, and does 
not raise a reasonable possibility of substantiating a claim for 
service connection for a back disability, to include arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip 
disability, to include arthritis, are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  The criteria for service connection for a left knee 
disability, to include arthritis, are reasonably met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  The February 2003 rating decision denying service connection 
for a low back disability, to include arthritis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2009).

4.  New and material evidence has not been received since the 
February 2003 rating decision denying service connection for a 
low back disability, to include arthritis; accordingly, the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in filing claim for benefits with VA.  Upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the claimant and his representative of any 
information and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; (2) 
existence of a current disability; (3) a connection between 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In a new and material evidence claim, the VCAA notice must 
include information of the evidence and information that is 
necessary to reopen a claim and the evidence and information that 
is necessary to establishing the underlying claim for the benefit 
sought.  Kent v. Nicholson,  20 Vet. App. 1 (2006).

Based on a review of the entire evidence of record, the Board 
finds that VA has satisfied its duty to notify ad assist the 
Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In 
various communications of record, including one dated in October 
2008, the Veteran was informed what evidence was needed to 
support his claims.  He was given examples of types of evidence 
that would help VA make his decision.  With regard to his claim 
for a back disability, he was told the reasons for the denial of 
the claim.  He was also told what would constitute new and 
material evidence.

With regard to the duty to assist him, service and VA treatment 
records have been associated with the claims folder.  
Additionally, the Veteran has been accorded examinations by VA 
with regard to the claims for service connection.  In particular, 
the Veteran was accorded a comprehensive examination by a 
physician knowledgeable in orthopedic disorders in late 2008 for 
the purpose of ascertaining whether he had a chronic disability 
involving the left knee, the left hip, and/or the back, that was 
attributable to service on either a direct, presumptive, or 
secondary basis.  The Board notes that in a communication dated 
in April 2010, the Veteran stated he had no other information or 
evidence to submit on behalf of his claim.  He asked that his 
case be returned to the Board for further appellate consideration 
as soon as possible.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by VA or by 
the Veteran, and there is no other specific evidence to advise 
him to obtain.  Accordingly, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 2 Vet. App. 384 
(1993).

Pertinent Law and Regulations.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, such as 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease process during the period of service.  See 38 C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disability became manifest to a 
compensable (10 percent) degree or more within one year of 
separation from service.  See 38 C.F.R. § 3.307.

The Court has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate 
any one element, denial of service connection will result.

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit has stated that competent medical evidence is not 
required when the determinative issue in a claim for benefits 
involves a medical etiology or a medical diagnosis.  Instead, 
under Section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a diagnosis by 
a medical profession.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. September 14, 2009).

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995).  
An increase in severity of a nonservice-connected disorder that 
is proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the nonservice-connected condition and deducting 
that baseline level, as well as an increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of the claim on appeal.  71 Fed. Reg. 
52,744 (September 7, 2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite 238 U.S.C. 
501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 
at 52,744-45.  The present case predates the regulatory change.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran because it does 
not require the establishment of a baseline before an award of 
service connection may be made.  




Factual Background and Analysis with Regard to Service 
Connection.

A review of the service treatment records reflects that the 
Veteran sustained a self-inflicted gunshot wound to the right 
thigh in October 1966.  The treatment for the wound did not refer 
to any involvement of either the left hip or the left knee.  A 
medical board report in July 1967 recommended six months of 
limited duty.  In March 1968 the Veteran was hospitalized for 
reevaluation of the fracture residuals of the right femur.  
Again, no reference was made to any problems involving either the 
left hip or the left knee.  Following evaluation it was 
recommended the Veteran be returned to full duty.  The remainder 
of the service treatment records is without reference to 
complaints or findings indicative of the presence of a left hip 
or left knee disability.  This includes the report of separation 
examination in July 1969 at which time reference was made to the 
scarring involving the right lower extremity.  It was stated 
there were no defects or diagnoses.

The post service medical evidence includes the report of a VA 
examination of the Veteran in January 1971.  No reference was 
made to left hip or left knee disability.  The focus of the 
examination was on the right thigh.  It was noted there was a 
normal range of motion involving the right hip, the right knee, 
and the right ankle joint.  The Veteran was observed to walk 
without a limp.  Other than notation of atrophy of the right 
lower extremity secondary to disuse, there was no indication of 
the Veteran favoring the extremity.  

Additional evidence includes the report of a VA examination of 
the joints in August 2001.  Complaints included pain and 
stiffness in both knees and the right hip.  The Veteran reported 
flare ups in the right knee and right hip once every three days.  
As for the left hip, he reported flare ups once every 4 to 5 
days.  X-ray studies of the knees showed degenerative joint 
disease.  The diagnoses included pain in both knees secondary to 
degenerative joint disease, with moderate functional loss.

Additional evidence includes the report of a VA joints 
examination of the Veteran in February 2006.  The Veteran 
referred to pain in the left knee which he reported began in 1968 
when he fell out of a tree.  He claimed that X-ray studies at 
that time showed he had some torn cartilage that was beneath the 
left femur.  He further went on to say he began to have pain in 
the knee in 1971 and began to experience symptoms on walking in 
1974.  He stated he underwent an operation in 1976 when some 
cartilage was removed.  Since that time he had had recurrent pain 
in the knee.  He also reported pain in the left hip dated 1972 
from activity in the service.  He received no treatment for this.  
X-ray studies in the past reportedly showed degenerative changes.  
Following examination, impressions were made of:  Chronic hip 
sprain on left, with moderate symptoms, but with current 
examination essentially normal.  X-ray studies were taken and 
these showed no abnormalities.  Also diagnosed was degenerative 
joint disease of the left knee with status post operative repair 
in 1976 with recurrent knee pain.  The examiner commented that 
"the left knee injury was initiated in the service and is felt to 
be a service-connected problem..."  The examiner also indicated 
that the left ankle and the "left hip are not thought to be 
service-connected problems."

Post service records also include the report of a VA outpatient 
visit in January 1974.  The Veteran fell down the morning of the 
visit while carrying trash and twisted his left knee.  He stated 
he could not walk on the knee and/or support any weight with it.  
He was given a diagnosis of traumatic adhesion of the left knee.  

Additional records include a VA outpatient visit record dated in 
December 1978.  The Veteran stated "my knee goes out on me."  He 
recalled that in 1968 he fell and injured the left knee.  He 
claimed that it worsened the past two months and locked up on 
him.  He was hospitalized at a VA medical facility in December 
1978 with "an eight-year history of painful left knee."  He gave 
a history of pain, recurrent effusion, giving way, and 
intermittent locking of the left knee following a fall from a 
tree while in service.  X-ray studies showed the presence of 
multiple loose bodies in the left knee and he was hospitalized 
for arthrotomy and removal of the loose bodies.  

The Veteran was accorded a joints examination by VA in November 
2008.  He again gave a history of climbing a tree in service and 
receiving conservative treatment until 1971 when he developed 
knee pain and locking.  Because of progressive symptoms, he 
underwent an operation in 1978 with removal of a loose body 
behind the patella.  He had physical therapy thereafter and began 
to have symptoms again in the knee in 1981.  With regard to the 
left hip, he stated he had had difficulty with that hip in 1980.

Following examination he was given impressions of:  Chronic 
sprain of the left hip; and degenerative joint disease of the 
left knee with status postoperative repair in 1978.  

The examiner noted that the Veteran was a part-time maintenance 
worker in an apartment complex.  The examiner believed that the 
maintenance work "aggravated the left hip and his left knee."  
With regard to the left knee, the examiner stated "the left knee 
injury was incurred in 1968, and this is felt to be a service-
connected problem.  It is not secondary to the shortening of the 
right leg, which is a self-inflicted problem from a prior gunshot 
wound to the right thigh."  The examiner added that "is less 
likely than not that the left hip condition is service-connected 
and is not connected to the service-connected problem of the 
right thigh."

Based on a longitudinal review of the evidence of record, the 
Board finds that service connection for a left knee disability, 
to include arthritis, is warranted, while service connection for 
a left hip disability, to include arthritis, is not warranted.  
With regard to the knee disability, both medical evidence and lay 
evidence of record support the Veteran's claim.  The claims file 
contains medical records dating from the late 1970's referring to 
a history of a painful left knee dating back to the Veteran's 
several years of active service in the late 1960's.  The Veteran 
himself has been a somewhat inconsistent historian.  For example, 
on one occasion in December 1978 he reported that the onset of 
his left knee problems began in 1968 when he injured the knee.  
However, when he was seen at outpatient consultation in January 
1974, several years earlier, it was reported that he twisted his 
left knee the morning of his visit and experienced traumatic 
effusion.  At the time of that visit he did not refer to any fall 
or other incident of his military service.  

For the most part, the Veteran has consistently reported having 
fallen in service and hurting the knee.  The VA physician who 
examined the Veteran in November 2008 stated that he had reviewed 
the entire claims file and it was his opinion that the Veteran 
had a left knee disability that was incurred in service.  The 
Board sees no reason to disagree, particularly in light of the 
Veteran's essentially consistent history of having first 
sustained the knee difficulties while in service.

However, with regard to the left hip, no mention was made of any 
hip involvement when the Veteran was seen and evaluated for 
problems with the left knee in the late 1970's.  A left hip 
disability was not first documented for years following service 
discharge.  When the Veteran was examined by a VA physician in 
November 2008, a diagnosis was made of chronic sprain of the left 
hip.  It was noted at that time that the Veteran only gave a 
history of left hip difficulty since 1980, a time many years 
following service discharge.  The examiner expressed the opinion 
that it was "less likely than not" that any current left hip 
disability was related to the Veteran's active service in any 
way.  There is no medical evidence of record to the contrary.  
The Board acknowledges that the Veteran is competent to report 
pain involving the left hip.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, in this regard, the Board notes that the 
Veteran has not identified or produced any acceptable evidence, 
medical or otherwise, that would tend to show any current left 
hip disability related to his military service.  The Veteran was 
seen on a number of occasions over the years for various 
disabilities and he did not refer to any left hip problems until 
the time many years following service discharge.  Thus, his 
assertions of current left hip problems related to service have 
diminished probative value.  The Board further notes that as a 
lay person lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
etiology of a left hip disability.  Even should his opinion be 
entitled to some probative value, it is outweighed by the comment 
provided by the medical professional who examined him in late 
2008 and indicated that based on a review of the entire claims 
folder, it was less likely than not that there is any causal 
connection between any current left hip disability and the 
Veteran's active service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).




New and Material Evidence with Regard to Service Connection for a 
Low Back Disability.

An unappealed rating decision is final based on the evidence of 
record.  38 U.S.C.A. § 7105(c).  New and material evidence is 
required to reopen a previously denied claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

When a claim is disallowed, it may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  A claim in which there is a 
final decision, however, need be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a) defines new and material evidence.  "New" 
evidence means existing evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with evidence 
previously of record, relates to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran and his representative allege that he is entitled to 
service connection for a low back disability.  The Board observes 
that the claim for service connection for low back disability was 
previously considered and denied by means of rating actions dated 
in July 2002 and February 2003.  The records before the RO 
included the service treatment records which show no complaints 
or diagnoses with regard to a back disorder.  

Also for consideration were post service records that did not 
document the presence of a low back disorder for years following 
service discharge.

The medical evidence of record which has been submitted with the 
request to reopen the claim shows the presence of a low back 
disability.  It is "new" but it is not "material."  The evidence 
includes a report of a back examination by VA in February 2006.  
The Veteran stated that he began having difficulty with the low 
back in 1973 and had had symptoms with it ever since.  Reference 
was made to the Veteran having injured the thoracolumbar spine in 
1987.  There is no opinion of record as to whether there is a 
causal nexus between any current low back disability and the 
Veteran's active service.  In conclusion, the evidence submitted 
by the Veteran since the 2003 rating decision is cumulative of 
evidence already considered,  does not relate to an unestablished 
fact necessary to substantiate the claim, and is not sufficient 
to raise a reasonable possibility of substantiating the claim.  
Accordingly, it is not new and material and reopening the claim 
is not in order.


ORDER

Service connection for a left knee disability, to include 
arthritis, is granted.  To this extent, the appeal is allowed.

Service connection for a left hip disability, to include 
arthritis, is denied.  To this extent, the appeal is denied.

New and material evidence not having been submitted with regard 
to reopening a previously denied claim of entitlement to service 
connection for a low back disability, this portion of the claim 
is not reopened and is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


